AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


  Latorey Greene also known as Latorey J. Greene,
                        Sr.,
                      Plaintiff
                         v.                                                 Civil Action No.        3:19-cv-02175-HMH
                                                                    )
                                                                    )
  Ken Young Attorney’s; Patrick Wright Attorney’s;                  )
     Casey Dale Cornwell Attorney’s; Jack Howle                     )
                                                                    )
 Attorney’s; Darrell Gourley Attorney General; Harry
    O’Connor Solicitor’s; Susan Mayes Solicitor’s;
       Charles Brooks Attorney; Kelly Jackson,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Latorey Greene also known as Latorey J. Greene, Sr., shall take nothing of the defendants, Ken Young
Attorney’s, Patrick Wright Attorney’s, Casey Dale Cornwell Attorney’s, Jack Howle Attorney’s, Darrell Gourley
Attorney General, Harry O’Connor Solicitor’s, Susan Mayes Solicitor’s, Charles Brooks Attorney and Kelly Jackson,
and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: October 7, 2019                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
